Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on05/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Detailed Action
4. 	This action is in response to the filing with the office dated 06/22/2022. 
	Claims 1, 3, 13 and 14 have been amended. Claims 1-17 are now pending in this office action.
Allowable Subject matter
5.	Claims 1, 13 and 14 are allowed as being independent claims.
6.    	Dependent claims 2-12 are allowed as being dependent on independent claim 1. Dependent claims 15-17 are allowed as being dependent on independent claim 14. 
Reasons for Allowance
7. 	The following is an examiner's statement of reasons for allowance: Applicants amendments for claims 1, 13 and 14 were fully considered and found to be persuasive and overcome the prior art cited in the Non-Final rejection. 
While batching the operations into a “Unit of Work” (UOW) to increase throughput and Multiple UOWs are handled in parallel are known (Ahmed et al (US 20160328461 A1) Paragraph [0023], [0024]), there does not appear to be a specific teaching of “ providing at least one record buffer, of multiple record buffers of a main memory, and a compensation buffer, wherein the multiple record buffers are separated based on an operation type, and wherein the multiple record buffers comprise an append-only insert buffer and an append-only delete buffer” as claimed in view of the rest of the limitations of claim 1. Similarly for claims 13 and 14. While each element of the limitation may be known in some parts the combination as claimed would not be obvious absent impermissible hindsight. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims.
	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 13 and 14 as a whole.
	Claim 1: A computer-implemented method for data replication in a data analysis system, wherein the data analysis system comprises a source database system, and wherein the source database system comprises a transaction log, and wherein log records generated by database transactions are stored in the transaction log, the method comprising: providing at least one record buffer, of multiple record buffers of a main memory, and a compensation buffer, wherein the multiple record buffers are separated based on an operation type, and wherein the multiple record buffers comprise an append-only insert buffer and an append-only delete buffer; receiving a log record of the transaction log, wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied; in response to determining that the received log record is generated by a database transaction that rolls back a change of another database transaction with at least one log record buffered in the at least one record buffer, buffering, in the compensation buffer, tag data indicative of a log record generated by the other database transaction and marking the log record of the other database transaction as a compensation record; in response to determining that the received log record is not generated by a database transaction that rolls back a change of another database transaction with at least one log record buffered in the at least one record buffer, buffering the received log record in the at least one record buffer; and 2 of 13U.S. Application No.: 16/830,570 replicating, based on the tag data and the log information, to a target database system, of the data analysis system, buffered log records of the record buffer which are not marked as compensation records.
	Claim 13: A computer program product for data replication in a data analysis system, wherein the data analysis system comprises a source database system, and wherein the source database system comprises a transaction log, and wherein log records generated by database transactions are stored in the transaction log, the computer program product comprising: one or more non-transitory computer-readable tangible storage devices and program instructions stored on at least one of the one or more non-transitory computer-readable tangible storage devices, wherein the program instructions are executable by a computer, the program instructions comprising: program instructions to receive a log record of the transaction log, wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied; program instructions to determine that the received log record is generated by a database transaction that rolls back a change of another database transaction; in response to determining that the received log record is generated by a database transaction that rolls back a change of another database transaction, program instructions to buffer, in a compensation buffer, tag data indicative of a log record generated by the other database transaction whose at least one log record is buffered in the at least one record buffer and program instructions to mark the log record of the other database transaction as a compensation record; in response to determining that the received log record is not generated by a database transaction that rolls back a change of another database transaction, program instructions to buffer the received log record in at least one record buffer, of multiple record buffers of a main memory, wherein the multiple record buffers are separated based on an operation type, and wherein the multiple record buffers comprise an append-only insert buffer and an append-only delete buffer; and 5 of 13U.S. Application No.: 16/830,570program instructions to replicate, based on the tag data and the log information, to a target database system, of the data analysis system, buffered log records of the record buffer which are not marked as compensation records.
	Claim 14: A computer system for data replication in a data analysis system, the computer system comprising: a source database system, wherein the source database system comprises a transaction log, and wherein log records generated by database transactions are stored in the transaction log; one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more computer-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the program instructions comprising: program instructions to receive a log record of the transaction log, wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied; program instructions to determine that the received log record is generated by a database transaction that rolls back a change of another database transaction; in response to determining that the received log record is generated by a database transaction that rolls back a change of another database transaction, program instructions to buffer, in a compensation buffer, tag data indicative of a log record generated by the other database transaction whose at least one log record is buffered in the at least one record buffer and program instructions to mark the log record of the other database transaction as a compensation record; in response to determining that the received log record is not generated by a database transaction that rolls back a change of another database transaction, program instructions to buffer the received log record in at least one record buffer, of multiple record buffers of the one or more computer-readable memories, wherein the multiple record buffers are 6 of 13U.S. Application No.: 16/830,570separated based on an operation type, and wherein the multiple record buffers comprise an append-only insert buffer and an append-only delete buffer; and program instructions to replicate, based on the tag data and the log information, to a target database system, of the data analysis system, buffered log records of the record buffer which are not marked as compensation records.
	The cited prior art on record Lu; Edwina Ming-Yue (US 20170364571 A1) teaches, techniques for eager replication of uncommitted transactions. In embodiments, a replication client receives, in a data stream, change records corresponding to database changes applied to a source database in a transaction. The change records does not include a commit record that indicates that the transaction is committed on the source database. Before receiving the commit record, the replication client computes transaction dependency data based on the change records and detects, based on the transaction dependency data, that the transaction can be at least partially applied to a target database. Also before receiving the commit record, the replication client applies, to a target database and based on the detecting, at least some of the change records. Upon receiving the commit record of the transaction, the replication client completes applying the change records and commits the transaction on the target database. The cited prior art on record Ahmed; Mohamed M.(US 20160328461 A1) teaches, during database replication from a source database to a target database, operations applied to the source database are transferred as target operations and applied to the target database. A request from a requestor to idle a specified database object is received during the database replication. In response to receiving the request, transference of the target operations for the specified database object from the source database to the target database is terminated and target operations for the specified database object on the target database are monitored. In response to no target operations being applied to the specified database object on the target database, replication of the specified database object is suspended and the requestor is notified when the idling of the specified database object has completed. The cited prior art on record Gurajada; Aditya (US 20210103502 A1) teaches, Data recovery in a database includes performing a backward scan of a transaction log that records transactions made on the database. The backward scan includes traversing log records starting from a latest-in-time log record toward the beginning of the transaction log. Each log record can be replayed to recover data for a database row associated with the log record. An earlier-in-time log record is skipped if the associate database row has been recovered by later-in-time log record. The cited prior art on record KIM; Young-seok (US 20110099149 A1) teaches, An adaptive logging apparatus and method are provided. Using the adaptive logging apparatus and method, it is possible to accumulatively store the size of log records generated according to a data update request, and selectively perform algorithms for Recovery and Isolation Exploiting Semantics (ARIES) logging and shadow paging logging, according to the size of the stored log records.	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164